DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/09/2021, with respect to the rejection(s) of claim(s) 1-4, 6-13, 16-18, & 33-34 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raiha in view of Flehmig and Carlsen as well as Raiha in view of Young and Carlsen.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-9, 13, 17, & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Raiha (US 2943179, hereafter Raiha) in view of Carlsen (US 1879078, hereafter Carlsen) and Flehmig et al. (US 8459076, hereafter Flehmig).

Regarding Claim 1
Extending a clamp (Fig. 6, Element 60) along a first axis to push a center of the metal sheet (Fig. 5, Element W) against a cylindrical mandrel (Fig. 6, Element S), the first axis being perpendicular to a cylindrical axis of the cylindrical mandrel
Extending one of more central dies (Fig. 6, Element 34) toward the cylindrical mandrel to bend a central segment of the metal sheet around the cylindrical mandrel cylindrical mandrel (Fig. 6, Element S), the one or more central dies extending along a fourth axis that is parallel to the first axis
Translating (Fig. 9), after said bending and while the cylindrical mandrel is stationary and the one or more central dies hold the central segment of the metal sheet against the cylindrical mandrel to form a joint (Annotated Fig. 4, Element B) (Col. 4, Lines 34-37, the ends of the workpiece abut against one another as they are held together to be welded) therebetween, first and second die mounts (Fig. 1, Elements 52 & 53) towards each other such that corresponding first and second holding dies (Fig. 9, Elements 48 & 49) push opposed first and second end portions of the metal sheet (Fig. 8, Element W) against the cylindrical mandrel (Fig. 6, Element S), the first and second holding dies moving along a fifth axis that is perpendicular to the first axis
Welding (Fig. 9, Element 67) the joint while holding the first and second end portions against the cylindrical mandrel (Fig. 6, Element S) with the first and second holding dies (Fig. 9, Elements 48 & 49) (Col. 4, Lines 34-49, a butt weld between the end faces is formed as the welding current is applied).
Raiha does not teach applying a first set of dies to distal segments of the metal sheet adjacent the first end face and the second end face, respectively, to pre-shape the distal segments. However, Carlsen, in the same field of forming a ring from sheet metal, teaches applying a first set of dies (Fig. 1, Element F) to distal segments (Annotated Fig. 2, Element D) of a metal sheet (Fig. 3, Element B) adjacent 
The modified Raiha does not teach that the clamp, cylindrical mandrel, pre-bending dies, central dies, & holding dies move within on axes that lie within a single two-dimensional plane. However, Flehmig, in the same field of forming closed profiles using central mandrels, teaches manufacturing a closed profile from a metal sheet (Fig. 1, Element 2) by clamping the metal sheet against a mandrel (Fig. 2, Element 9) which moves in a first axis (the axis of travel of the mandrel toward the metal sheet) lying within a two-dimensional plane that is perpendicular to the longitudinal axis (the axis of the mandrel perpendicular to the first axis of travel and travel axis (Annotated Fig. 3, “travel axis”) of a cross-slide (Fig. 1, Element 13)). Extending a central die (Fig. 4, Element 8) along a second axis (the axis of travel of the central die toward the metal sheet) toward the open profile to close the profile, this second axis also lying within the two-dimensional plane. The central die and mandrel moving axes lying within the same two-dimensional plane by way of the cross-slide (Fig. 1, Element 13) which translates the forming tools along the axis of travel (Annotated Fig. 3, “travel axis”) within the two-dimensional plane to move the metal sheet to each successive station to complete its forming. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the modified Raiha to translate along an axis which is perpendicular to the cylindrical axis of the mandrel and perpendicular to the axis 

    PNG
    media_image1.png
    378
    246
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Raiha, Fig. 6)



    PNG
    media_image2.png
    392
    412
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Carlsen, Fig. 3)

    PNG
    media_image3.png
    459
    647
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Flehmig, Fig. 1)

    PNG
    media_image4.png
    276
    295
    media_image4.png
    Greyscale

Annotated Fig. 4 (per Raiha, Fig. 9)


Regarding Claim 2, the modified Raiha does not explicitly disclose that the bending is performed at a temperature of no greater than 40 degree Celsius. However, as Raiha does not disclose that the metal is heated prior to or during forming, it would have been obvious to one skilled in the art prior to the effective filing date that the process of Raiha is to be performed at approximately room temperature (around 20 degrees Celsius as evidenced by the Collins English Dictionary (room temperature. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014)) thus being performed at a temperature no greater than 40 degrees Celsius.

Regarding Claim 3, the modified Raiha does not explicitly disclose that the bending is performed at a temperature of no less than 25 degree Celsius. However, as Raiha does not disclose that the metal is heated prior to or during forming, it would have been obvious to one skilled in the art prior to the effective filing date that the process of Raiha is to be performed at approximately room temperature (around 20 degrees Celsius as evidenced by the Collins English Dictionary (room temperature. (n.d.) Collins English Dictionary – Complete and Unabridged, 12th Edition 2014)) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Raiha would not operate differently with the claimed temperature range of no less than 25 degrees Celsius. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0021]) and further noting only that the metal is not heated in their specification (specification pp. [0021] )(similar to the bending of Raiha).

Regarding Claim 6, the modified Raiha teaches:
The clamp (Fig. 5, Element 60) (Col. 4, Lines 1-4) holds the metal sheet (Fig. 6, Element W) against a cylindrical mandrel (Fig. 6, Element S) at a first azimuthal location (Annotated Fig. 1, Element C1) of the cylindrical mandrel
The joint (Annotated Fig. 4, Element B) occurs at a second azimuthal location (Annotated Fig. 1, Element C2) of the cylindrical mandrel that is opposite the first azimuthal location (Annotated Fig. 1, Element C1).

Regarding Claim 8, the modified Raiha teaches applying a first set of dies to the distal segments to pre-shape the dies. Raiha, as modified, does not teach that the first and second pre-shaped distal segments form quarter cylindrical walls of the ring. However, Carlsen teaches pre-bending dies (Fig. 1, Element F) having a radius (Fig. 1, Element R) corresponding to the finished part (Fig. 8, Element B) radius and these pre-bending dies imparting this radius to the metal sheet (Fig. 4, Element B) being worked. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the pre-bending dies of the modified to impart the desired radius of the completed part onto the metal sheet being worked by the pre-bending dies as this would allow the metal sheet to have its ends meet in the middle as would have otherwise been realized by further holding dies.

Regarding Claim 9, the modified Raiha teaches:
Wherein the one or more central dies (Fig. 6, Element 34) bend the central segment to form a semi-cylindrical wall of the ring.

Regarding Claim 13, the modified Raiha teaches:
The joint (Annotated Fig. 4, Element B) being arranged such that the first end face (Annotated Fig. 1, Element A1) being distanced from the second end face (Annotated Fig. 1, Element A2) by no more than 0.02 inches (as the face ends are abutting one another during the holding to allow for a butt weld (Col. 4, Lines 29-33)).

Regarding Claim 17, the modified Raiha teaches:
Cutting the metal sheet (Fig. 5, Element W) (Col. 2, Lines 16-22) from a metal stock such that a distance between the first end face and the second end face (Annotated Fig. 1, 

Regarding Claim 33, the modified Raiha teaches:
The first and second holding dies (Fig. 9, Elements 48 & 49) contact the respective first and second distal segments (Annotated Fig. 1, Elements A1 & A2) along a surface having a radius of curvature similar to that of the cylindrical mandrel (Fig. 6, Element S) (Col. 3, Lines 29 & 30).

	Regarding Claim 35, the modified Raiha does not teach retracting the pre-bending dies away from each other. However, Carlsen teaches pre-bending dies (Fig. 1, Elements 3 & F) which move away from each other along the same axis through which they initially travelled (the upper portion of the dies (Fig. 1, Element F) moves away (Fig. 4) from the lower portion of the dies (Fig. 1, Element 3) after pre-shaping the metal sheet (Fig. 3)). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the pre-bending dies of the modified Raiha to have retracted from each other after pre-shaping, as taught by Carlsen, as these dies would otherwise get in the way of the metal sheet further forming in subsequent operations.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Carlsen and Flehmig, as applied to claim 1, and further in view of Kato (JP 01018524 A, hereafter Kato).

Regarding Claim 4, the modified Raiha does not teach prior to the step of clamping, registering the metal sheet against a stop. However, Kato, in the same field of bending sheet metal, teaches 

    PNG
    media_image5.png
    749
    503
    media_image5.png
    Greyscale

The table 41 is lowered, the placket 52 is pushed down by the lower surface 48a of the moving portion 48 of the elevating table 41, and the pressing support member 51 is lowered. As shown in Fig. 9, the sheet metal W is inserted from the side into the lower position of the mandrel 12a and 12b and 



	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Carlsen and Flehmig, as applied to claim 1, and further in view of Shitamoto et al. (US 20060236737, hereafter Shitamoto).

Regarding Claim 18, the modified Raiha does not teach that the thickness of the metal sheet is in the range of 0.125-1.0 inches or a minimum radius of curvature of the ring is no greater than 15 inches. However, Shitamoto, in the same field of forming tubular articles using metal sheet, teaches metal sheet (Fig. 2, Element 1) being used to form tubular articles (Fig. 1) having a thickness in the range of 0.125-1.0 inches ([0023], thickness between 12mm (0.47 inches) and 14mm (0.55 inches)) and the tubular articles having a minimum radius of curvature no greater than 15 inches ([0023], radius of curvature between 12 & 14 inches). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the ring of Raiha to have a thickness in the range of 0.125-1.0 inches and a minimum radius of curvature of no greater than 15 inches as these ranges would allow an operator to form metal sheet into a ring having these desired dimensions.

	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Carlsen and Flehmig, as applied to claims 1 & 33, and further in view of Streubel (US 7350386, hereafter Streubel).

Regarding Claim 34, though the modified Raiha teaches that the first and second holding dies (Fig. 9, Elements 48 & 49) hold the first and second end portions (Annotated Fig. 1, Elements A1 & A2) of the metal sheet against the cylindrical mandrel (Fig. 6, Element S) during a welding (Fig. 9, Element 67) process and the first and second holding dies appear to form an opening (Annotated Fig. 5, Element F) between them it does not teach that this opening is an opening through which a weld head may pass to contact the joint. However, Streubel, in the same field of forming tubular articles from metal sheet, teaches holding dies (Fig. 3b, Element 7) holding first and second end faces (Fig. 3a, Elements 9 & 10) of a metal sheet (Fig. 2a, Element 2) together as a welding head (Fig. 3b, Element 13) is inserted into an opening (Fig. 3b, Element 14) formed between the holding dies (Fig. 3b, Element 7) to weld the bent ends together (Col. 4, Lines 6-10). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the welding apparatus of Raiha for the welding apparatus of Streubel (and thus to have included a gap between the holding dies of Raiha to accept the welding head of Streubel) as such a substitution would yield the predictable result of welding the ends of the tubular body of Raiha together.

    PNG
    media_image6.png
    379
    431
    media_image6.png
    Greyscale

Annotated Fig. 5 (per Raiha, Fig. 9)


Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Young (US 2193661, hereafter Young) and Carlsen.

Regarding Claim 1, Raiha teaches a method for manufacturing a ring (Fig. 8, Element W) from a metal sheet (Fig. 5, Element W), comprising:
Extending a clamp (Fig. 6, Element 60) along a first axis to push a center of the metal sheet (Fig. 5, Element W) against a cylindrical mandrel (Fig. 6, Element S), the first axis being perpendicular to a cylindrical axis of the cylindrical mandrel
Extending one of more central dies (Fig. 6, Element 34) toward the cylindrical mandrel to bend a central segment of the metal sheet around the cylindrical mandrel cylindrical mandrel (Fig. 6, Element S), the one or more central dies extending along a fourth axis that is parallel to the first axis
Translating (Fig. 9), after said bending and while the cylindrical mandrel is stationary and the one or more central dies hold the central segment of the metal sheet against the 
Welding (Fig. 9, Element 67) the joint while holding the first and second end portions against the cylindrical mandrel (Fig. 6, Element S) with the first and second holding dies (Fig. 9, Elements 48 & 49) (Col. 4, Lines 34-49, a butt weld between the end faces is formed as the welding current is applied).
Raiha does not teach applying a first set of dies to distal segments of the metal sheet adjacent the first end face and the second end face, respectively, to pre-shape the distal segments. However, Carlsen teaches applying a first set of dies (Fig. 1, Element F) to distal segments (Annotated Fig. 2, Element D) of a metal sheet (Fig. 3, Element B) adjacent a first end face (Annotated Fig. 3, Element E1) and second end face (Annotated Fig. 2, Element E2) to pre-bend the end segments of the metal sheet. Further, Carlsen teaches the first set of pre-bending dies (Fig. 1, Element F) moving in an axis which is parallel to the axis of motion of a mandrel (Fig. 1, Element P) and within the same two-dimensional plane of motion as the mandrel axis. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the dies of the modified Raiha to include a first set of dies which pre-shape the distal segments of the metal sheet, as disclosed by Carlsen, as such a configuration would form pre-shaped distal segments on the metal sheet which would allow the first and second end face to contact one another during a step of bending thus, substituting the action of initial translating dies (Fig. 7, Elements 40 & 41) for another method of bringing the end faces together prior to a refining holding 
Though the modified Raiha teaches that the clamp, pre-bending dies, & central dies move on axes that lie within a single two-dimensional plane it does not teach that the clamp, pre-bending dies, central dies, and holding dies would move all within a single two-dimensional plane. However, Young, in the same field of forming a ring with various forming tools, teaches metal (Fig. 1, Element 1) being formed around a cylindrical mandrel (Fig. 1, Element 4) which is stationary as first a central die (Fig. 1, Element 6) bends the metal around (Fig. 1, Element 12) the cylindrical mandrel. The metal is then further bent and held together around the cylindrical mandrel (Col. 2, Lines 17-25) by holding dies (Fig. 1, Element 13). The central die and holding dies moving along axes which lie within a single two-dimensional plane of motion (see Annotated Fig. 5). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the holding dies of Raiha to have actuated along axes which are within the same single two-dimensional plane within which the clamp, pre-bending dies, & central dies of the modified Raiha move as it is a known method in the art to have multiple actuating dies (in this instance holding dies) actuating upon axes within the same two-dimensional plane of motion.

    PNG
    media_image7.png
    275
    434
    media_image7.png
    Greyscale

Annotated Fig. 5 (per Young, Fig. 1)


Regarding Claim 7, the modified Raiha teaches:
The cylindrical mandrel is stationary.

Claims 36, 38, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Carlsen and Flehmig.

Regarding Claim 36, Raiha teaches a method for manufacturing a ring (Fig. 8, Element W) from a metal sheet (Fig. 5, Element W), comprising:
Extending a clamp (Fig. 6, Element 60) along a first axis to push a center of the metal sheet (Fig. 5, Element W) against a cylindrical mandrel (Fig. 6, Element S), the first axis being perpendicular to a cylindrical axis of the cylindrical mandrel
Extending one of more central dies (Fig. 6, Element 34) toward the cylindrical mandrel to bend a central segment of the metal sheet around the cylindrical mandrel cylindrical 
Translating (Fig. 9), after said bending and while the cylindrical mandrel is stationary and the one or more central dies hold the central segment of the metal sheet against the cylindrical mandrel to form a joint (Annotated Fig. 4, Element B) (Col. 4, Lines 34-37, the ends of the workpiece abut against one another as they are held together to be welded) therebetween, first and second die mounts (Fig. 1, Elements 52 & 53) towards each other such that corresponding first and second holding dies (Fig. 9, Elements 48 & 49) push opposed first and second end portions of the metal sheet (Fig. 8, Element W) against the cylindrical mandrel (Fig. 6, Element S), the first and second holding dies moving along a fifth axis that is perpendicular to the first axis
Welding (Fig. 9, Element 67) the joint while holding the first and second end portions against the cylindrical mandrel (Fig. 6, Element S) with the first and second holding dies (Fig. 9, Elements 48 & 49) (Col. 4, Lines 34-49, a butt weld between the end faces is formed as the welding current is applied).
Raiha does not teach applying a first set of dies to distal segments of the metal sheet adjacent the first end face and the second end face, respectively, to pre-shape the distal segments. However, Carlsen, in the same field of forming a ring from sheet metal, teaches applying a first set of dies (Fig. 1, Element F) to distal segments (Annotated Fig. 2, Element D) of a metal sheet (Fig. 3, Element B) adjacent a first end face (Annotated Fig. 3, Element E1) and second end face (Annotated Fig. 2, Element E2) to pre-bend the end segments of the metal sheet. Further, Carlsen teaches the first set of pre-bending dies (Fig. 1, Element F) moving in an axis which is parallel to the axis of motion of a mandrel (Fig. 1, Element P). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the dies of the modified Raiha to include a first set of dies which pre-shape the distal 
The modified Raiha teaches that the central dies extend toward the cylindrical mandrel and does not teach that the cylindrical mandrel extends towards the central dies. However, Carlsen teaches a mandrel (Fig. 4, Element P) which is extended toward the central die (Fig. 4, Element D) in order to bend the metal sheet about the mandrel. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the cylindrical mandrel of Raiha to move instead of the central dies as this is a known method in the art for having a metal sheet affected by a cylindrical mandrel.
The modified Raiha does not teach that the clamp, cylindrical mandrel, pre-bending dies, central dies, & holding dies move within on axes that lie within a single two-dimensional plane. However, Flehmig, in the same field of forming closed profiles using central mandrels, teaches manufacturing a closed profile from a metal sheet (Fig. 1, Element 2) by clamping the metal sheet against a mandrel (Fig. 2, Element 9) which moves in a first axis (the axis of travel of the mandrel toward the metal sheet) lying within a two-dimensional plane that is perpendicular to the longitudinal axis (the axis of the mandrel perpendicular to the first axis of travel and travel axis (Annotated Fig. 3, “travel axis”) of a cross-slide (Fig. 1, Element 13)). Extending a central die (Fig. 4, Element 8) along a second axis (the axis of travel of the central die toward the metal sheet) toward the open profile to close the profile, this second axis also lying within the two-dimensional plane. The central die and mandrel moving axes lying within the same two-dimensional plane by way of the cross-slide (Fig. 1, Element 13) which translates the forming tools along the axis of travel (Annotated Fig. 3, “travel axis”) within the two-dimensional plane to move the metal sheet to each successive station to complete its forming. It would have been obvious to one 

Regarding Claim 38, the modified Raiha teaches applying a first set of dies to the distal segments to pre-shape the dies. Raiha, as modified, does not teach that the first and second pre-shaped distal segments form quarter cylindrical walls of the ring. However, Carlsen teaches pre-bending dies (Fig. 1, Element F) having a radius (Fig. 1, Element R) corresponding to the finished part (Fig. 8, Element B) radius and these pre-bending dies imparting this radius to the metal sheet (Fig. 4, Element B) being worked. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the pre-bending dies of the modified to impart the desired radius of the completed part onto the metal sheet being worked by the pre-bending dies as this would allow the metal sheet to have its ends meet in the middle as would have otherwise been realized by further holding dies.

Regarding Claim 40, the modified Raiha teaches:
The clamp (Fig. 5, Element 60) (Col. 4, Lines 1-4) holds the metal sheet (Fig. 6, Element W) against a cylindrical mandrel (Fig. 6, Element S) at a first azimuthal location (Annotated Fig. 1, Element C1) of the cylindrical mandrel
The joint (Annotated Fig. 4, Element B) occurs at a second azimuthal location (Annotated Fig. 1, Element C2) of the cylindrical mandrel that is opposite the first azimuthal location (Annotated Fig. 1, Element C1).
Claims 36 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Young and Carlsen.

Regarding Claim 36, Raiha teaches a method for manufacturing a ring (Fig. 8, Element W) from a metal sheet (Fig. 5, Element W), comprising:
Extending a clamp (Fig. 6, Element 60) along a first axis to push a center of the metal sheet (Fig. 5, Element W) against a cylindrical mandrel (Fig. 6, Element S), the first axis being perpendicular to a cylindrical axis of the cylindrical mandrel
Extending one of more central dies (Fig. 6, Element 34) toward the cylindrical mandrel to bend a central segment of the metal sheet around the cylindrical mandrel cylindrical mandrel (Fig. 6, Element S), the one or more central dies extending along a fourth axis that is parallel to the first axis
Translating (Fig. 9), after said bending and while the cylindrical mandrel is stationary and the one or more central dies hold the central segment of the metal sheet against the cylindrical mandrel to form a joint (Annotated Fig. 4, Element B) (Col. 4, Lines 34-37, the ends of the workpiece abut against one another as they are held together to be welded) therebetween, first and second die mounts (Fig. 1, Elements 52 & 53) towards each other such that corresponding first and second holding dies (Fig. 9, Elements 48 & 49) push opposed first and second end portions of the metal sheet (Fig. 8, Element W) against the cylindrical mandrel (Fig. 6, Element S), the first and second holding dies moving along a fifth axis that is perpendicular to the first axis
Welding (Fig. 9, Element 67) the joint while holding the first and second end portions against the cylindrical mandrel (Fig. 6, Element S) with the first and second holding dies 
Raiha does not teach applying a first set of dies to distal segments of the metal sheet adjacent the first end face and the second end face, respectively, to pre-shape the distal segments. However, Carlsen, in the same field of forming a ring from sheet metal, teaches applying a first set of dies (Fig. 1, Element F) to distal segments (Annotated Fig. 2, Element D) of a metal sheet (Fig. 3, Element B) adjacent a first end face (Annotated Fig. 3, Element E1) and second end face (Annotated Fig. 2, Element E2) to pre-bend the end segments of the metal sheet. Further, Carlsen teaches the first set of pre-bending dies (Fig. 1, Element F) moving in an axis which is parallel to the axis of motion of a mandrel (Fig. 1, Element P). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the dies of the modified Raiha to include a first set of dies which pre-shape the distal segments of the metal sheet, as disclosed by Carlsen, as such a configuration would form pre-shaped distal segments on the metal sheet which would allow the first and second end face to contact one another during a step of bending thus, substituting the action of initial translating dies (Fig. 7, Elements 40 & 41) for another method of bringing the end faces together prior to a refining holding step.
The modified Raiha teaches that the central dies extend toward the cylindrical mandrel and does not teach that the cylindrical mandrel extends towards the central dies. However, Carlsen teaches a mandrel (Fig. 4, Element P) which is extended toward the central die (Fig. 4, Element D) in order to bend the metal sheet about the mandrel. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the cylindrical mandrel of Raiha to move instead of the central dies as this is a known method in the art for having a metal sheet affected by a cylindrical mandrel.
Though the modified Raiha teaches that the clamp, pre-bending dies, & cylindrical mandrel move on axes that lie within a single two-dimensional plane it does not teach that the clamp, cylindrical 

Regarding Claim 37, the modified Raiha teaches:
The one or more central dies are stationary.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Carlsen and Flehmig, as applied to claim 36, and further in view of Kato.

Regarding Claim 39, the modified Raiha does not teach prior to the step of clamping, registering the metal sheet against a stop. However, Kato, in the same field of bending sheet metal, teaches registering a metal sheet (Fig. 10, Element W) against a stop (Fig. 9, Element 103) prior to (Fig. 9) and during (Fig. 10) extending a clamp (Fig. 10, Element 51) (Annotated Text 1), maintaining the registration of the metal sheet (Fig. 10, Element W) against the stop (Fig. 10, Element 103) to position the first .

	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Raiha in view of Carlsen and Flehmig, as applied to claim 36, and further in view of Streubel.

Regarding Claim 41, though the modified Raiha teaches that the first and second holding dies (Fig. 9, Elements 48 & 49) hold the first and second end portions (Annotated Fig. 1, Elements A1 & A2) of the metal sheet against the cylindrical mandrel (Fig. 6, Element S) during a welding (Fig. 9, Element 67) process and the first and second holding dies appear to form an opening (Annotated Fig. 5, Element F) between them it does not teach that this opening is an opening through which a weld head may pass to contact the joint. However, Streubel, in the same field of forming tubular articles from metal sheet, teaches holding dies (Fig. 3b, Element 7) holding first and second end faces (Fig. 3a, Elements 9 & 10) of a metal sheet (Fig. 2a, Element 2) together as a welding head (Fig. 3b, Element 13) is inserted into an opening (Fig. 3b, Element 14) formed between the holding dies (Fig. 3b, Element 7) to weld the bent ends together (Col. 4, Lines 6-10). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the welding apparatus of Raiha for the welding apparatus of Streubel (and thus to have included a gap between the holding dies of Raiha to accept the welding head of Streubel) as such a substitution would yield the predictable result of welding the ends of the tubular body of Raiha together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725